COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-07-107-CV
 
 
ERIC EDGAR CHASE                                                            APPELLANT
 
                                                   V.
 
CITIFINANCIAL MORTGAGE                                                     APPELLEE
 
                                              ------------
 
            FROM
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




On April 3, 2007, we notified
Appellant Eric Edgar Chase that this court may not have jurisdiction over this
appeal from the trial court=s February 23, 2007 order denying his application to vacate the
arbitrator=s award
because that order does not appear to be an appealable order.[2]  We stated that the appeal could be dismissed
for want of jurisdiction unless Appellant or any party desiring to continue the
appeal filed with the court on or before April 13, 2007 a response showing
grounds for continuing the appeal.  We
have not received any response.
Accordingly, we deny Appellee
CitiFinancial Mortgage=s motion to
dismiss as moot, and we dismiss the appeal for want of jurisdiction.[3]
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DELIVERED: 
May 10, 2007




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Civ. Prac. & Rem. Code Ann. '
171.098(a) (Vernon 2006) (listing types of arbitration orders that are
appealable).


[3]See Tex. R. App. P. 42.3(a), 43.2(f).